DETAILED ACTION
	Claims 36-53 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 36-53 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP 2164.01.  “A conclusion of lack of enablement means that . . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
Independent claim 36 recites a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a polynucleotide encoding a meganuclease having at least 97% identity to SEQ ID NO: 7 that recognizes and cleaves a P23H recognition sequence consisting of SEQ ID NO: 1.  Specifically, the statement of a “pharmaceutical composition” is considered to be more than mere recitation of an intended use since compositions that are not pharmaceutical compositions are distinguishable in the art; for example, compositions having components that are harmful cannot be reasonable considered to be pharmaceutical compositions. See MPEP 2111.02(II).  Further, the recitation of “pharmaceutical composition” in the preamble of claim 36 is considered to be a limiting claim feature that requires embodiments of claim 36 to have an understood pharmaceutical use such that only compositions that can be applied for a pharmaceutical purpose are embodiments of claim 36.
A pharmaceutically carrier as described in the specification, para. [0387],  appears to be a reference to any solid or liquid that contains the recited polynucleotide and appears not be a reference to a vector as required to allow for delivery of the polynucleotide to a cell. 

Specification does not provide guidance that recited meganuclease has a pharmaceutical affect for any disease or condition
The specification describes that a meganuclease polypeptide having recited SEQ ID NO: 7 has an activity to cleave a mutant allele of rhodopsin encoding a P23H missense mutation in rhodopsin that allows for a potential pharmaceutical effect in ameliorating retinitis pigmentosa (RP), which is an autosomal dominant genetic condition affecting the retinas. See specification, para. [0381].
et al. (In Vivo CRISPR/Cas9 Gene Editing Corrects Retinal Dystrophy in the S334ter-3 Rat Model of Autosomal Dominant Retinitis Pigmentosa, Molecular Therapy 24 (Jan. 2016): 556-63) report the use of a CRISPR/Cas9 nuclease for allele-specific disruption of RhoS334 that causes RP in a rat model.  “A single subretinal injection of guide RNA/Cas9 plasmid in combination with electroporation generated allele-specific disruption of RhoS334, which prevented retinal degeneration and improved visual function.” Bakondi et al., abstract. “The ratio of clones in which indels were detected from two rats represented cleavage efficiencies of 33% (7/21 clones) and 36% (15/42 clones). Indels were not detected at the RhoWT locus or the next 8 motif-mismatch-predicted off-target loci.” Bakondi et al., page 559, left column.
However, at the time of the effective U.S. filing date of the instant application, which is the international PCT filing date of 09/08/2016, the evidence of record indicates that no meganuclease has been demonstrate to have any pharmaceutical effect in any animal model or non-model organism for the treatment of any condition.  Wang et al. (Meganuclease targeting of PCSK9 in macaque liver leads to stable reduction in serum cholesterol, Nature Biotechnol. 36 (2018): 717-25) reports the use of a meganuclease to target the PCSK9 gene in macaque liver that my assist in treating hypercholesterolemia.  However, Wang et al. is not a report in the prior art and does not report an animal model for any disease or condition. 
The specification, Example 5, reports the in vivo sub-retinal delivery of a vector encoding the meganuclease having recited SEQ ID NO: 7 and in vivo expression in mouse photoreceptor cells of a mouse retina.  However, Example 5 of the specification does not report a mouse model for RP.  Rather, “transgenic mice carry a single copy of the human P23H mutant RHO gene in addition to the endogenous murine RHO alleles.”  Specification, para. [0431].  The specification in Table 3 reports that 3.92% had an indel in the mutant RHO gene in DNA isolated from a mouse retina, “approximately 7-fold higher than background (Table 3).” Specification, para. [0435]. Bakondi et al., as discussed above, reports a pharmaceutical effect in amelioration RP in a rat model with 33% or 36% cleavage efficiency of the mutant gene/allele.   
S334 in vivo would eliminate the RHOS334 production and toxicity and allow native RhoWT to restore the phenotype to that of the nondystrophic retina.”  Bakondi et al., page 556, right column.  As such, it is clear from the evidence of record that sufficient cleavage of a mutant, causative Rho allele is required in order for a nuclease to have a pharmaceutical effect for RP.  That is, production of mutant RHO as encoded by the mutant allele causes RP such that it is clear that a sufficient reduction in the production of mutant RHO must be achieved in order for a nuclease to have a pharmaceutical effect on RP.  Here, there is substantial uncertainty that the 3.92% cleavage efficiency reported in Example 5 of the specification, which is approximately only 12% of the cleavage efficiency reported by Bakondi et al., will or will not have a pharmaceutical effect on RP.
Regarding breadth of claims (A), claim 36 recites a pharmaceutical composition having a polynucleotide encoding a meganuclease as recited in claim 36.  As indicated above, a pharmaceutical composition is required to have a pharmaceutical effect in some application.  Here, the specification only discuss the potential of such meganuclease to have a pharmaceutical effect with regards to RP by selectively cleaving a P23H mutant allele for rho (rhodopsin-encoding gene).  The nature of the invention (B) and state of the prior art (C) is that any nuclease applied to have a pharmaceutical effect with regards to RP requires a sufficient activity in vivo to disrupt/cleave a sufficient amount of mutant rho allele in retinal cells as reviewed by Bakondi et al.  Further, the evidence of record does not support that a meganuclease has been used to treat a model of any autosomal dominant genetic condition at the time of filing.  Regarding the level of skill in the art (D) and level of predictability in the art (E), the level of skill in the art is particularly high; however, even a highly skilled artisan has no means to reasonably predict how to achieve higher cleavage efficiencies higher than those demonstrated in Example 5 of the specification.  For the reasons reviewed above, there is unpredictability in the art regarding whether a cleavage efficiency of 3.92% as reported in Example 5 of the specification will be sufficient for the recited meganuclease to have any recognizable pharmaceutical effect in treating RP.  Regarding Wands factors (F), (G) and (H), the specification in Examples 5 and 6 show the ability to deliver and express a polynucleotide encoding SEQ ID NO: 7 in retinal cell and to achieve some cleavage of a rho gene.  However, as set forth above, the specification does not establish that the reported cleavage efficiency of 
For these reasons all of the Wands factors weigh towards non-enablement of the claimed compositions of claim 36 for use as a pharmaceutical composition. 

Claim 36 recites no requirement for the recited polynucleotide to be deliverable to a cell
The specification describes that a meganuclease polypeptide having recited SEQ ID NO: 7 has an activity to cleave a mutant allele of rhodopsin encoding a P23H missense mutation in rhodopsin that allows for a potential pharmaceutical effect in ameliorating retinitis pigmentosa (RP), which is an autosomal dominant genetic condition affecting the retinas. See specification, para. [0381].  However, a polynucleotide itself does not have such nuclease activity.  Rather, “Treating RP using the invention requires that a recombinant meganuclease can be expressed in cells in the appropriate tissues.” Specification, para. [0386].  
The ordinarily skilled artisan would readily understand that in order for the recited polynucleotide to be “expressed in cells in the appropriate tissues” that such polynucleotide 1) must contain a promoter or other suitable regulatory elements in addition to encoding the recited meganuclease, and 2) must be present in a vector or form that will allow for its uptake by the “appropriate tissue” to allow for expression of the encoded meganuclease in such tissue.  Here, the “appropriate tissue” appears to limited to retinal tissue which is the tissue wherein rhodopsin is expressed.  It is known in the art, for example, that an appropriate DNA vector can be delivered to retinal cells by electroporation techniques.  See Bakondi et al. (In Vivo CRISPR/Cas9 Gene Editing Corrects Retinal Dystrophy in the S334ter-3 Rat Model of Autosomal et al., page 561, left column, discuss “adeno-associated viral particles” as a potential means for DNA uptake by PR cells.  As far as the polynucleotide is RNA, it is understood in the art that particular components are required to protect such RNA from degradation by the body and to allow its uptake by cells (e.g. liposomes).
Regarding breadth of claims (A), claim 36 recites a polynucleotide encoding a meganuclease as discussed but does not require any means to express the polynucleotide in appropriate tissue or to allow for its update by appropriate cells.  The nature of the invention (B) and state of the prior art (C), as well as the specification, describe that any pharmaceutical use requires at least a promoter or other regulatory sequences to allows for expression and translation of the encoded meganuclease as well as a vector or other means to allow for the recited polynucleotides to enter cells of appropriate tissues.  Specifically, regarding the level of ordinary skill in the art (D) and the level of predictability in the art (E), it is predictable in the art that a composition containing only the components and structures recited in claim 36 will not have any recognizable ability to be employed as a pharmaceutical to address RP or any other condition.  Although the skill in the art is high, such as skilled artisan would well recognize that a promoter and vector that is deliverable to cells in situ in an organism to be treated is required for any embodiment of claim 36 to have a pharmaceutical effect.  Regarding Wands factors (F), (G) and (H), the specification in Examples 5 and 6 show the ability to deliver and express a polynucleotide encoding SEQ ID NO: 7 but only when delivered as part of scAAV recombinant vector with the polynucleotide encoding the meganuclease operatively-linked to a rod-cell specific GRK1 promoter.  As such, the specification does not provide any specific direction or working examples regarding use of a composition having only the features positively recited in claim 36 as a pharmaceutical composition.  Further, since the prior art describes that a composition having only the features positively recited in claim 36 as a pharmaceutical composition is expected to be insufficient to operate as a pharmaceutical composition the quantity of experimentation that would be needed to utilize such composition as a pharmaceutical composition is undue.
all of the Wands factors weigh towards non-enablement of the claimed compositions of claim 36 for use as a pharmaceutical composition.  It is noted that claims 37-40 and 46-53 require the polynucleotide to be a AAV vector and operatively linked to a promoter; however, claims 36 and 41-45 do not require an AAV and the recited polynucleotide operatively linked to a promoter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 36-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,603,363 in view of Beltran et al. (U.S. 2015/0202269 A1), Arnould et al. (The I-CreI meganuclease and its engineered derivatives: applications from cell modification to gene therapy, Protein Eng. Design Selection 24 (2011): 27-31), and McCarty (Self-complementary AAV Vectors; Advances and Applications, Molecular Therapy 16 (2008): 1648-56).
The patented claims recite an engineered meganuclease comprising SEQ ID NO: 7 that recognizes a P23H recognition sequence consisting of SEQ ID NO: 1 including recombinant DNA constructs being an adeno-associated virus (AAV).  However, the patented claims do specifically recite an AAV being serotype 2 or 5 and/or being a self-complementary AAV vector and that a nucleic acid sequence encoding the meganuclease be operatively linked to a GRK1 promoter.
“Described herein are methods of preventing, arresting progression of or ameliorating vision loss and other conditions associated with retinitis pigmentosa and x-linked retinitis pigmentosa in a subject.  The methods include administering to said subject an effective concentration of a composition  comprising a recombinant adeno-associated virus (AAV) carrying a nucleic acid  sequence encoding a normal retinitis pigmentosa GTPase regulator (RPGR gene),  or fragment thereof, under the control of regulatory sequences which express the product of the gene in the photoreceptor cells of the subject, and a pharmaceutically acceptable carrier.” Beltran et al., abstract. “In another aspect, the invention provides a composition including a  recombinant AAV2/5 psendotyped adeno-associated virus, carrying a nucleic acid sequence encoding a normal RPGR gene, or fragment thereof, under the control of a human IRBP or human GRK1 promoter which directs expression of the product of the gene in the ocular cells of the subject.” Beltran et al., para. [0018].
McCarty, abstract, teach “Numerous preclinical studies have demonstrated the efficacy of recombinant adeno-associated virus (rAAV) gene delivery vectors, and recent clinical trials have shown promising results. However, the efficiency of these vectors, in terms of the number of genome-containing 
The patented claims on their face recite a meganuclease having specificity for a rhodopsin allele/gene having specificity for such rhodopsin gene/allele having SEQ ID NO: 1 including AAV vectors having a polynucleotide encoding the meganuclease, wherein Beltran et al. teach that such AAV vectors are used for gene therapy techniques. Arnould et al., abstract, teach that meganuclease can be applied as “scaffolds for the development of custom gene-targeting tools for gene therapy.”  As such, from the patented claims it is clear that the AAV recited in patented claim 9 is meant to be applied to gene therapy in view of the further teachings of Beltran et al. and Arnould et al.  
As such, at the time of filing, the ordinarily skilled artisan would have been motivated to modify the AAV encoding a meganuclease cleaving a rhodopsin gene/allele recited in patented claim 9 to be a AAV 2/5 vector (i.e. serotype 2 or 5) as taught by Beltran et al. since Beltran et al. teach that such specific AAV vectors are suitable and preferred for delivery of polynucleotides for gene therapy.  Similarly, McCarty teaches that AAV vectors being self-complementary AAV vectors are particularly suitable for delivery of polynucleotides for gene therapy such that at the time of filing the would have been motivated to modify the AAV encoding a meganuclease cleaving a rhodopsin gene/allele recited in patented claim 9 to be a self-complementary AAV vector, in addition to being an AAV vector of serotype 2 or 5, since the prior art teach that such vectors are particularly suitable for delivery of polynucleotides in gene therapy techniques.  Further, the ordinarily skilled artisan at the time of filing would have readily understood that any such polynucleotide AAV vector encoding meganuclease requires the ability to be expressed in order to produce the encoded meganuclease which requires an appropriate promoter for transcription of the encoding DNA.  Since rhodopsin is understood to be present in the eye, Beltran et al. explains “human GRK1 promoter which directs expression of the product of the gene in the ocular cells of the subject” is an appropriate promoter for expression of a desired polynucleotide/gene in the eye.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to modify any embodiment of patented claim 9 to be operatively linked to a GRK1 promoter to allow for expression of the encoded et al. and McCarty teach such AAV vectors be applied to a pharmaceutical use. In particular, Beltran et al., abstract, teach that it is well understood in the art to combine AAV vectors carrying a therapeutic nucleic acid and a pharmaceutical carrier to form a pharmaceutical composition.  As such, at the time of filing it would have been obvious to formulate any appropriate therapeutic AAV vector as a pharmaceutical composition suitable for administration since the same is required for any AAV vector to serve as a vector for delivery of DNA/nucleic acid to a subject.

Claims 36-53 (all pending claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,758,595 in view of Beltran et al. (U.S. 2015/0202269 A1), Arnould et al. (The I-CreI meganuclease and its engineered derivatives: applications from cell modification to gene therapy, Protein Eng. Design Selection 24 (2011): 27-31), and McCarty (Self-complementary AAV Vectors; Advances and Applications, Molecular Therapy 16 (2008): 1648-56).
The patented claims recite:
1. A recombinant adeno-associated viral (AAV) vector comprising a polynucleotide, wherein said polynucleotide comprises a nucleic acid sequence encoding an engineered meganuclease,
wherein said engineered meganuclease binds and cleaves a P23H recognition sequence consisting of SEQ ID NO: 1,
wherein said engineered meganuclease comprises a first subunit and a second subunit,
wherein said first subunit binds a first recognition half-site of said P23H recognition sequence and comprises a first hypervariable (HVR1) region,
wherein said second subunit binds a second recognition half-site of said P23H recognition sequence and comprises a second hypervariable (HVR2) region,
wherein said engineered meganuclease comprises an amino acid sequence having at least 97% sequence identity to SEQ ID NO: 7,

3. The recombinant AAV vector of claim 1, wherein said recombinant AAV vector is serotype 2.
17. The recombinant AAV vector of claim 1, wherein said recombinant AAV vector is serotype 5, wherein said promoter is a human GRK1 promoter, wherein said engineered meganuclease comprises the amino acid sequence of SEQ ID NO: 7, and wherein said recombinant AAV vector is a self-complementary AAV vector.
The teachings of Beltran et al., Arnould et al. and McCarty stated above are incorporated herein by reference and are not restated in full.  In particular, Beltran et al., abstract, teach that it is well understood in the art to combine AAV vectors carrying a therapeutic nucleic acid and a pharmaceutical carrier to form a pharmaceutical composition.  As such, at the time of filing it would have been obvious to formulate any appropriate therapeutic AAV vector, including those of the patented claims, as a pharmaceutical composition suitable for administration since the same is required for any AAV vector to serve as a vector for delivery of DNA/nucleic acid to a subject.

Examiner’s statement regarding prior art
The prior art contains explicit motivation for the formation of a meganuclease with activity to cleave a recognition sequence of SEQ ID NO: 1 embodying a P23H mutation in human rhodopsin.  
Lemaire et al. (U.S. 2013/0183282 A1), abstract and claim 1, disclose meganuclease variants (I-CreI variants) that cleave a DNA target sequence from the human Rhodopsin gene.  Lemaire et al., para. [0007], states that the “RHO gene [has] a few hotspots of mutations have been highlighted such as mutations at codon 23 (Pro23His).”  The meganucleases of Lemaire et al., claim 30, are disclosed to be useful for treatment of genetic disease caused by a mutation in RHO.  However, Lemaire et al. do not appear to describe an actual meganuclease species that recognize a P23H sequence as described in the specification.
	Arnould et al. (“Engineered I-CreI derivatives cleaving sequences from the human XPC gene can induce highly efficient gene correction in mammalian cells,” J. Mol. Biol. 371 (2007): 49-65) teach a two-step strategy to redesign the DNA binding domain of I-CreI to create tailored meganucleases cleaving et al.  Arnould et al., page 50, right column.  However, the meganuclease recited in claim 1 requiring at least 97% identity to SEQ ID NO: 7 is a specific solution for engineering an I-CreI meganuclease by mutation (i.e. amino acid substitution) to cleave recited SEQ ID NO: 1 with specificity, which is not specifically taught nor necessarily enabled by any combination of Lemaire et al. and Arnould et al.  
	Arnould et al., page 50, right column, describe a “semi-rational approach combined with high throughput methods to create thousands of homodimeric I-CreI derivatives with locally altered specificity.”  As such, Arnould et al. suggest that the specificity of I-CreI cannot be readily changed using a wholly rational approach and mutated I-CreI species having a high-degree of specificity to a chosen target sequence can only be identified by screening thousands of I-CreI derivatives.  As such, any particular technical solution for an I-CreI derivative, such as the meganuclease having at least 97% identity to recited SEQ ID NO: 7, cannot be considered to be fairly suggested by the prior art of record.  
	Smith et al. (U.S. 8,021,867 B2) discuss methods for the production of “Rationally-designed meganucleases” including I-CreI.  For the wild-type I-CreI sequence of SEQ ID NO: 1 of Smith et al., Smith et al. discuss substitution to modify the sequence specificity as shown in Table 1 of Smith et al.  
	As descried in col. 24 of Smith et al., I-CreI recognizes a 22-base sequence having four central bases and 9 5’- and 3’-flanking bases.  For the recognition sequence of recited SEQ ID NO: 1, the underlined is the central four bases and the bolded residues are positions -9 to -1 of the sense strand being ACGGGTGTG:
ACGGGTGTGGTACgcagccact.
As such, for example, the base at positon -1 is G for which Table 1 of Smith et al. recommends 70K,E; 75E, 46E,D; and position -2 is T for which Table 1 of Smith et al. recommends Q44; and position -3 is G for which Table 1 of Smith et al. recommends R68 or K68.  Recited SEQ ID NO: 7 does not have these residues all present in the N- or C-terminal half of recited SEQ ID NO: 7.  Further, recited SEQ ID NO: 7 has the residues W33 and Y38 that are not indicated in Table 1 of Smith et al. for those positions.  As such, Smith et al. cannot be considered to suggest a meganuclease having at least 97% identity to recited SEQ ID NO: 7. having at least 97% identity to recited SEQ ID NO: 7. 

	Alignments between recited SEQ ID NO: 7 (query) and the wild-type I-CreI sequence shown in SEQ ID NO: 1 (Sbjct) of Smith et al. is below:

    PNG
    media_image1.png
    343
    1037
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    870
    media_image2.png
    Greyscale

	Figure 3A-C of the specification, as explained in para. [0056], describe the 56 amino acid residues forming the hypervariable region of each I-CreI domain.  Although claim 1 allows for 3% of the residues of SEQ ID NO: 7 to vary, the specification provides ample indication in Figure 3 regarding which residues are sensitive to mutation regarding the specificity of recited SEQ ID NO: 7 for recited SEQ ID NO: 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652